DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,294,972.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-20 of U.S. Patent No. 11,294,972 can also be interpreted as claimed features as claimed in the claims 1-20 of the present application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various
claims was commonly owned as of the effective filing date of the claimed
invention(s) absent any evidence to the contrary. Applicant is advised of the
obligation under 37 CFR 1.56 to point out the inventor and effective filing
dates of each claim that was not commonly owned as of the effective filing
date of the later invention in order for the examiner to consider the
applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2)
prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Exploring Splunk” by Carasso in view of US PGPUB 2005/0166179 by Vronay et al. (“Vronay”).

As to Claim 1, Carasso teaches a computer-implemented method comprising: receiving, from a client device via a segment generation user interface, a segment query (Carasso: at least pgs. 22-23; “the search bar at the top is empty, ready for you to type in a search” and “Search Dashboard” where user “click the Search option or enter a search in the search bar”) comprising: an indication of a sequence of events comprising an initial event and a subsequent event (Carasso: at least pg. 83; “use this search to find the 10 biggest monthly sales by artist” and “sourcetype=music_sales earliest=-30d@d | stats sum(sales) as month_sales by artist …”; note: a month of sales means 30 days of sales; the query result would include the first day of the 30 days followed by the second day of the 30 days); and
a request for pre-sequence event that occurred before the sequence of events or post-sequence event that occurred after the sequence of events (Carasso: at least pg. 83; “append … search sourcetype=music_sales earliest=-1d@d” that returns sales by artists one day prior, that occurred after the first day and second day of the last 30 days);
a step for generating a defined dataset from an analytics database, the defined dataset (Carasso: at least pg. 83; “Splunk to retrieve events” where dataset has “a row for each artist”) comprising analytics data associated with performance of the sequence of events by a segment of users (Carasso: at least pg. 83; sales data and rank of artists and “keeps only those rows with the ten largest month_sales”) and instances of at least one event performed by the segment of users before or after the sequence of events (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales and ranks one day prior, that occurred after the first day and second day of the last 30 days); and
providing, for display within the segment generation user interface, a query result (Carasso: at least bottom of pg. 23; “when a search is kicked off, the results almost immediately start displaying”; at least pg. 24 discloses “Result area” that display graphical representative of events from search where “events are ordered by Timestamp”; note: each search yields a different graphical representation – for example, search for getting monthly rankings would produce an initial interactive representation) comprising the defined dataset (Carasso: at least pg. 83; “Splunk to retrieve events” where dataset has “a row for each artist”), data indicators representing different event types within the defined dataset (Carasso: at least bottom of pg. 60; “by grouping your data into categories, you can search, report, and alert on those categories” and “there are two primary ways that Splunk helps with categorizing data: tagging and event types”), and an interactive results graphic (Carasso: at least bottom of pg. 23; “if you click the Search option or enter a search in the search bar, the page switches to the Search dashboard”; top of pg. 25 also disclose “Result area” that is part of the interactive dashboard) comprising graphics representing the different event types according to the data indicators (Carasso: at least pg. 62; “event types facilitate event categorization using the full power of the search command, meaning you can use Boolean expressions, wildcards, field values, phrases, and so on”; top of pg. 63 further discloses “to see the event types matching your search results, click eventtype in the Fields sidebar”).
Carasso discloses a request for pre-sequence event or post-sequence event, but does not explicitly disclose pre-sequence events that occurred before a sequence of events or post-sequence events after a sequence of events.

	However, Vronay teaches request for pre-sequence events that occurred before a sequence of events or post-sequence events after a sequence of events (Vronay: at least ¶0064; “built-in constraint system to determine which events would come before or after the set of events that match a current temporal query”).

	Like Carasso, Vronay is related to event queries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vronay’s feature of temporal query that is a request for pre-sequence events that occurred before a sequence of events or post-sequence events after a sequence of events (Vronay: at least ¶0064) with the method for collecting and analyzing analytics data that is disclosed by Carasso.
The suggestion/motivation for doing so would have been to perform querying for events the complements the retrieval of events in Carasso’s method (Vronay: at least ¶¶0063-0064; “query component 140 enables a user to view particular objects of interest in an easy and powerful manner. Upon initiation of a query, query component 240 retrieves the particular objects from the display component 210. The system 200 of the present invention lends itself to querying as it normally only displays a subset of events at any given time.  This enables a user to scope or limit the view to the events with which a user is presently concerned”).

As to Claim 2, Carasso and Vronay teach the computer-implemented method of claim 1, wherein the sequence of events comprises the initial event defined by the segment query to include a set of one or more event parameters from the segment generation user interface (Carasso: at least pg. 86; “let’s get results from the last two weeks, snapped to the beginning of the week: earliest=-2w@w latest=@w”; note: week(s) of events that occurred after the first day and second day of the last 30 days) and the subsequent event defined by the segment query to include a different set of one or more event parameters from the segment generation user interface (Carasso: at least pg. 86; “latest=@w” that is different parameter; pg. 108 also discloses “Finding Events After Events” and “one solution is to use subsearches and look for the last instance of this scenario”).

As to Claim 3, Carasso and Vronay teach the computer-implemented method of claim 1, wherein receiving the segment query comprises receiving a sequence-of-time condition that defines a timing relationship between the initial event and the subsequent event from within the segment generation user interface (Carasso: at least pg. 83; “sort 10” as a sequence condition – it’s a directive that says the events should be arranged from “largest to smallest”; “earliest=-30d@d” defines that the events are within the same 30 day period).

As to Claim 4, Carasso and Vronay teach the computer-implemented method of claim 1, further comprising, based on detecting an interaction by the client device with the interactive results graphic, providing, for display on the client device, additional information within the segment generation user interface about at least one pre-sequence event depicted as an event type from the different event types or at least one post-sequence event depicted as the event type from the different event types (Carasso: at least pg. 62; “event types facilitate event categorization using the full power of the search command, meaning you can use Boolean expressions, wildcards, field values, phrases, and so on”; top of pg. 63 further discloses “to see the event types matching your search results, click eventtype in the Fields sidebar”).

As to Claim 5, Carasso and Vronay teach the computer-implemented method of claim 1, further comprising: prior to receiving the segment query, providing, to the client device, the segment generation user interface comprising one or more segment query building controls (Carasso: at least pgs. 22-23; “the search bar at the top is empty, ready for you to type in a search” and “Search Dashboard” where user “click the Search option or enter a search in the search bar”; Figures 3-1 & 3-3 show GUI with one or more segment query building controls); and wherein receiving the segment query comprises receiving an indication from the client device of the one or more segment query building controls selected via the segment generation user interface (Carasso: at least pgs. 23; “the search bar at the top is empty, ready for you to type in a search”; Fig. 3-4 on pg. 25 that shows “under the time range picker, you see a row of icons” that are controls and pg. 26 teaches “Job inspector icon” and “Options for displaying events” that are controls).

As to Claim 6, Carasso and Vronay teach the computer-implemented method of claim 1, wherein: the at least one event performed by the segment of users before or after the sequence of events comprises a plurality of events performed by the segment of users before or after the sequence of events (Carasso: at least pg. 86; “let’s get results from the last two weeks, snapped to the beginning of the week: earliest=-2w@w latest=@w”; note: week(s) of events that occurred after the first day and second day of the last 30 days); and the defined dataset comprises a ranking of the plurality of events performed by the segment of users before or after the sequence of events (Carasso: at least pg. 83; sales data and rank; at least pg. 33 further teaches "sort" that sorts results by the specified fields, i.e. a ranking of the plurality of events).

As to Claim 7, Carasso teaches a non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a system to: receive, from a client device via a segment generation user interface, a segment query (Carasso: at least pgs. 22-23; “the search bar at the top is empty, ready for you to type in a search” and “Search Dashboard” where user “click the Search option or enter a search in the search bar”) comprising: an indication of a sequence of events comprising an initial event and a subsequent event (Carasso: at least pg. 83; “use this search to find the 10 biggest monthly sales by artist” and “sourcetype=music_sales earliest=-30d@d | stats sum(sales) as month_sales by artist …”; note: a month of sales means 30 days of sales; the query result would include the first day of the 30 days followed by the second day of the 30 days); and
a request for pre-sequence event that occurred before the sequence of events or post-sequence event that occurred after the sequence of events (Carasso: at least pg. 83; “append … search sourcetype=music_sales earliest=-1d@d” that returns sales by artists one day prior, that occurred after the first day and second day of the last 30 days);
based on the segment query, analyze a dataset within an analytics database to identify a segment of users who performed the sequence of events (Carasso: at least pg. 83; “the earliest=-30d@d tells Splunk to retrieve events starting at 30 days ago (in other words, get events from the last month). stats calculates the sums of sales for each artist as the month_sales field” and “a row for each artist” and “… keeps only those rows with the ten largest month_sales”);
analyze the dataset within the analytics database to identify at least one pre-sequence event performed by the segment of users before the sequence of events or at least one post-sequence event performed by the segment of users after the sequence of events (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales by artists and ranks one day prior, that occurred after the first day and second day of the last 30 days; pg. 108 further teaches “Finding Events After Events”);
combine, into a defined dataset, analytics data associated with performance of the sequence of events by the segment of users (Carasso: at least pg. 83; sales data and rank where MonthRank can be analytics data and “streamstats command adds one or more statistics to each event”; top of pg. 49 also discloses “you might need to add new fields with the help of commands such as eval, rex, and lookup”) and instances of the at least one pre-sequence event or the at least one post-sequence event performed by the segment of users (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales and ranks one day prior, that occurred after the first day and second day of the last 30 days); and
provide, for display within the segment generation user interface, a query result (Carasso: at least bottom of pg. 23; “when a search is kicked off, the results almost immediately start displaying”; at least pg. 24 discloses “Result area” that display graphical representative of events from search where “events are ordered by Timestamp”; note: each search yields a different graphical representation – for example, search for getting monthly rankings would produce an initial interactive representation) comprising the defined dataset (Carasso: at least pg. 83; “Splunk to retrieve events” where dataset has “a row for each artist”), data indicators representing different event types within the defined dataset (Carasso: at least bottom of pg. 60; “by grouping your data into categories, you can search, report, and alert on those categories” and “there are two primary ways that Splunk helps with categorizing data: tagging and event types”), and an interactive results graphic (Carasso: at least bottom of pg. 23; “if you click the Search option or enter a search in the search bar, the page switches to the Search dashboard”; top of pg. 25 also disclose “Result area” that is part of the interactive dashboard) comprising graphics representing the different event types according to the data indicators (Carasso: at least pg. 62; “event types facilitate event categorization using the full power of the search command, meaning you can use Boolean expressions, wildcards, field values, phrases, and so on”; top of pg. 63 further discloses “to see the event types matching your search results, click eventtype in the Fields sidebar”).
Carasso discloses a request for pre-sequence event or post-sequence event, but does not explicitly disclose pre-sequence events that occurred before a sequence of events or post-sequence events after a sequence of events.

	However, Vronay teaches request for pre-sequence events that occurred before a sequence of events or post-sequence events after a sequence of events (Vronay: at least ¶0064; “built-in constraint system to determine which events would come before or after the set of events that match a current temporal query”).

	Like Carasso, Vronay is related to event queries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vronay’s feature of temporal query that is a request for pre-sequence events that occurred before a sequence of events or post-sequence events after a sequence of events (Vronay: at least ¶0064) with the storage medium for collecting and analyzing analytics data that is disclosed by Carasso.
The suggestion/motivation for doing so would have been to perform querying for events the complements the retrieval of events in Carasso’s storage medium (Vronay: at least ¶¶0063-0064; “query component 140 enables a user to view particular objects of interest in an easy and powerful manner. Upon initiation of a query, query component 240 retrieves the particular objects from the display component 210. The system 200 of the present invention lends itself to querying as it normally only displays a subset of events at any given time.  This enables a user to scope or limit the view to the events with which a user is presently concerned”).

Claim 16 (a system claim) corresponds in scope to Claim 7, and is similarly rejected.  

As to Claim 8, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 7, wherein the at least one pre-sequence event or the at least one post-sequence event performed by the segment of users comprises a plurality of events performed by the segment of users before or after the sequence of events (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales by artists and ranks one day prior, that occurred after the first day and second day of the last 30 days; at least pg. 108 further teaches “Finding Events After Events”; pg. 86 further discloses “let’s get results from the last two weeks, snapped to the beginning of the week: earliest=-2w@w latest=@w”; note: week(s) of events that occurred after the first day and second day of the last 30 days).

As to Claim 9, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the system to, based on detecting an interaction by the client device with the interactive results graphic, providing, for display on the client device, additional information within the segment generation user interface about the at least one pre-sequence event depicted as an event type from the different event types or the at least one post-sequence event depicted as the event type from the different event types (Carasso: at least pg. 62; “event types facilitate event categorization using the full power of the search command, meaning you can use Boolean expressions, wildcards, field values, phrases, and so on”; top of pg. 63 further discloses “to see the event types matching your search results, click eventtype in the Fields sidebar”).

As to Claim 10, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the system to combine, into the defined dataset, the analytics data (Carasso: at least pg. 83; sales data and rank where MonthRank can be analytics data and “streamstats command adds one or more statistics to each event”; top of pg. 49 also discloses “you might need to add new fields with the help of commands such as eval, rex, and lookup”) and the instances of the at least one pre-sequence event or the at least one post-sequence event (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales and ranks one day prior, that occurred after the first day and second day of the last 30 days) by combining, into the defined dataset, analytics data associated with performance of one or more events of the sequence of events (Carasso: at least pg. 83; sales data and rank where MonthRank can be analytics data and “streamstats command adds one or more statistics to each event”; top of pg. 49 also discloses “you might need to add new fields with the help of commands such as eval, rex, and lookup”) and the instances of the at least one pre-sequence event or the at least one post-sequence event (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales and ranks one day prior, that occurred after the first day and second day of the last 30 days).

As to Claim 11, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the system to: provide a flow report option to display the defined dataset as a flow report within a graphical user interface of the client device (Carasso: at least pg. 41; “Reporting Results”); receive an indication from the client device of a selection of the flow report option (Carasso: at least pg. 41; “top, stats, chart, and timechart”); and provide the flow report for display within the graphical user interface, the flow report comprising a first event graphic representing the initial event (Carasso: at least pg. 48 Fig. 4-11; charting at least a first and second sales events over time; pg. 43 also discloses “… enables you to chart your results over a time range”) and a second event graphic representing the subsequent event (Carasso: at least pg. 48 Fig. 4-11; charting at least a first and second sales events over time; pg. 43 also discloses “… enables you to chart your results over a time range”).

As to Claim 12, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the system to: provide a fallout report option to display the defined dataset as a fallout report within a graphical user interface of the client device (Carasso: at least pg. 63; “We create the other three event types in just the same way, and then run”); receive an indication from the client device of a selection of the fallout report option (Carasso: at least pg. 63; “We create the other three event types in just the same way, and then run”); and provide the fallout report for display within the graphical user interface, the fallout report comprising a graphical representation of the initial event or the subsequent event and a representation of a set of one or more fallout events performed, instead of the initial event or the subsequent event, by a set of users differing from the segment of users (Carasso: at least pg. 63; “a stats count to see the distribution” of events instead of individual events; also, “drill down into events of just that event”; note: fall on a range of event distribution).

As to Claim 13, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 12, wherein the fallout report further comprises an interactive graphical representation of the instances of the at least one post-sequence event performed by the segment of users after the sequence of events (Carasso: at least pg. 63; “a stats count to see the distribution” of instances of events).

As to Claim 14, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the system to receive the segment query comprising a sequence-of-time condition that defines a timing relationship between the initial event and the subsequent event based on a user selection, within the segment generation user interface (Carasso: at least pg. 83; “sort 10” as a sequence condition – it’s a directive that says the events should be arranged from “largest to smallest”; “earliest=-30d@d” defines that the events are within the same 30 day period), of a sequence operator of a plurality of sequence operators (Carasso: at least pg. 22; “search bar at the top is empty, ready for you to type in a search”; pg. 33-34 show “sort” operator for sorting a sequence that user can include in the search bar; in addition, pg. 22 teaches “time range picker to the right of the search bar permits time range adjustment. You can see events from the last 15 minutes, for example, or any desired time interval. For real-time streaming data, you can select an interval to view, ranging from 30 seconds to an hour”).

As to Claim 15, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 10, further comprising instructions that, when executed by the at least one processor, cause the system to: provide a dimension option to display, within a graphical user interface of the client device, a dimension associated with the segment of users (Carasso: at least Fig 3-1 & 3-3 show GUI that, according to pg. 24, has "Fields sidebar" that shows relevant fields and that “this menu also allows you to add a field to the results”; top of pg. 49 also discloses “you might need to add new fields with the help of commands such as eval, rex, and lookup”);
receive an indication from the client device of a selection of the dimension option and an indication of a particular dimension associated with the segment of users (Carasso: at least pg. 24 "Fields sidebar" that shows relevant fields); and
provide for display within the graphical user interface the particular dimension associated with the segment of users (Carasso: at least Fig 3-1 & 3-3; “Results area”).

As to Claim 17, Carasso and Vronay teach the system of claim 16, wherein the sequence of events is further defined by the segment query to include a post-subsequent event following the subsequent event (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales and ranks one day prior, that occurred after the first day and second day of the last 30 days; at least pg. 108 further teaches “Finding Events After Events”).

As to Claim 18, Carasso and Vronay teach the system of claim 17, further comprising instructions that, when executed by the at least one processor, cause the system to combine, into the defined dataset, analytics data associated with performance of one or more events of the sequence of events (Carasso: at least pg. 83; sales data and rank where MonthRank can be analytics data and “streamstats command adds one or more statistics to each event”; top of pg. 49 also discloses “you might need to add new fields with the help of commands such as eval, rex, and lookup”) and the instances of the at least one pre-sequence event or the at least one post-sequence event (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales and ranks one day prior, that occurred after the first day and second day of the last 30 days).

As to Claim 19, Carasso and Vronay teach the system of claim 17, wherein the segment query further comprises a sequence condition defined by one or more dimensions (Carasso: at least pg. 83; “sort 10” as a sequence condition – it’s a directive that says the events should be arranged from “largest to smallest”; “sort 10 - month_sales” where month_sales is one or more dimensions).

As to Claim 20, Carasso and Vronay teach the system of claim 19, further comprising instructions that, when executed by the at least one processor, cause the system to receive the segment query by receiving a request for both the pre-sequence events that occurred before the sequence of events and the post-sequence events that occurred after the sequence of events (Carasso: at least pg. 107; “find events before and after another event”).

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168 
28 November 2022
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168